                Case 19-11466-KG             Doc 1096         Filed 12/05/19        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    CENTER CITY HEALTHCARE, LLC d/b/a                                Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                          (Jointly Administered)

                                  Debtors.                           Hearing Date: Expedited Hearing Requested
                                                                     Objection Deadline: TBD

 EMERGENCY MOTION OF GROUP OF FORMER RESIDENTS, FELLOWS AND
MEDICAL STAFF OF ST. CHRISTOPHER’S HEALTHCARE, LLC AND AFFILIATED
  DEBTOR ENTITIES TO ENFORCE THE SALE ORDER APPROVING THE ST.
 CHRISTOPHER’S TRANSACTION AND TO ENFORCE THE ASSET PURCHASE
AGREEMENT, OR, IN THE ALTERNATIVE, TO RECONSIDER THE SALE ORDER
          APPROVING THE ST. CHRISTOPHER’S TRANSACTION

         Certain former residents, fellows and medical staff of St. Christopher’s Healthcare, LLC,

Philadelphia Academic Medical Associates, LLC, SCHC Pediatric Associates, L.L.C., St.

Christopher’s Pediatric Urgent Care Center, L.L.C., SCHC Pediatric Anesthesia Associates, L.L.C., St.

Chris Care at Northeast Pediatrics, L.L.C., and/or TPS V of PA, L.L.C. (collectively, the “Former

Physician Group”),2 by and through undersigned counsel, hereby move this Court to enforce its

Order Under 11 U.S.C. § 105, 363, 365, 503 and 507 (A) Approving Asset Purchase Agreement

with STC OPCO, LLC and (B) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of

Interests, (C) Authorizing Assumption and Assignment of Certain of the Debtors’ Executory

Contract, and (D) Granting Related Relief [Docket No. 795] (the “Sale Order”) and the Asset


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617),
SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
Pediatric Anesthesia Associates, L.L.C. (2326), St. Chris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA,
L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V
of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.
2
  The Former Physician Group is comprised of not less than 71 former residents, fellows and medical staff of St.
Christopher’s Healthcare, LLC, Philadelphia Academic Medical Associates, LLC, SCHC Pediatric Associates,
L.L.C., St. Christopher’s Pediatric Urgent Care Center, L.L.C., SCHC Pediatric Anesthesia Associates, L.L.C., St.
Chris Care at Northeast Pediatrics, L.L.C., and/or TPS V of PA, L.L.C.

                                                          1
                Case 19-11466-KG              Doc 1096        Filed 12/05/19         Page 2 of 12



Purchase Agreement it approves (the “APA”), or, in the alternative, to reconsider the entry of the

Sale Order (the “Motion”). In support of the Motion, the Former Physician Group respectfully

states as follows:

                                            Preliminary Statement

         In what appears to be an effort to avoid negative press, upon information and belief, St.

Christopher’s Healthcare, LLC, Philadelphia Academic Medical Associates, LLC and certain

affiliated debtor physician practice groups, SCHC Pediatric Associates, L.L.C., St. Christopher’s

Pediatric Urgent Care Center, L.L.C., SCHC Pediatric Anesthesia Associates, L.L.C., St. Chris

Care at Northeast Pediatrics, L.L.C., and TPS V of PA, L.L.C. (as defined in the APA as the

“Debtor Parties” or “Sellers”) and STC OpCo LLC (“OpCo Buyer”) have determined not to

provide medical malpractice tail insurance to the former residents, fellows, and medical staff of

the Debtor Parties, despite the provisions in the APA requiring this, and the Debtor Parties have

attempted to keep this quiet until the transaction contemplated under the APA closes on or about

December 13, 2019.3

         Recognizing the precarious position that this decision will place their former colleagues,

certain concerned physicians remaining at the Sellers have recently alerted their former colleagues

of their plight – being faced with the prospect of having to secure their own tail coverage in about

one month during the year-end holiday season.

         As the Court can imagine, this news has come as quite a shock and is of grave concern to

the potentially affected parties. The Former Physician Group expects this news is a bit of a shock




3
  The undersigned counsel reached out to Debtors’ counsel on November 25, 2019, in an attempt to confirm
whether this information is accurate. Despite repeated requests for confirmation, as of this filing, Debtors’ counsel
has neither confirmed nor denied this, most likely in attempt to delay a motion like this one.

                                                          2
              Case 19-11466-KG         Doc 1096       Filed 12/05/19     Page 3 of 12



to the Court as well, as the evidence presented at the hearing to approve the St. Christopher’s sale

indicated tail coverage would be provided and the APA requires the same. See § 8.6 of APA.

       To protect themselves, the Former Physician Group is compelled to seek the enforcement

of the Sale Order and the APA, or, in the alternative, to seek reconsideration of the Sale Order, as

it appears to have been obtained under what appear to be mistakes, misrepresentations, or

misunderstandings.

       While the Former Physician Group is comprised of not less than 71 physicians, there are

certainly many more former physicians that stand to be affected if the relief requested herein is not

granted.

                                            Background

       1.      Prior to the Debtors’ bankruptcy filing, members of the Former Physician Group

were employed by the Debtor Parties. Each member of the Former Physician Group has an

employment contract that, as an employment benefit for the physician, specifies the insurance

coverages to be provided by the Debtor Parties upon expiration or termination of such employment

contract or the expiration or cancellation of the insurance policies. Such contracts generally

provide that the Debtor-party shall continue to maintain coverage for the physician under its then

current claims made policy for the period of time required under the statute of limitations or, should

the Debtor-party cease to maintain claims-made coverage, the Debtor-party shall purchase at its

cost an extended reporting period policy or “tail” policy on behalf of the Debtor-party and the

physician for medical malpractice claims arising out of medical malpractice incidents occurring

during the physician’s employment (the “Tail Coverage Benefit”).




                                                  3
             Case 19-11466-KG         Doc 1096       Filed 12/05/19     Page 4 of 12



       2.      Currently, the Debtor Parties provide their current and former residents, physicians

and other healthcare professionals medical malpractice insurance coverage through several claims

made insurance policies that are set to expire on January 11, 2020.

       3.      On July 16, 2019, the Debtors filed their motion seeking to sell substantially all of

the Debtor Parties’ assets [Docket No. 205] (the “Sale Motion”).

       4.      On September 23, 2019, the Court held a hearing on the Sale Motion (the “Sale

Hearing”). At the Sale Hearing, the Debtor Parties made the following representations to the

Court about tail coverage:

               Mr. Minuti: In addition, Your Honor, a critical element here is the buyer is
               going to be purchasing tail insurance coverage to cover the debtor parties
               and continuing residents subject to splitting the costs with the debtors 50/50
               with the debtors’ obligation to pay capped at $2 million dollars. Transcript
               of September 23, 2019 Sale Hearing (hereafter “Transcript”), 11:13 –
               11:17.

               Mr. Minuti proffering the testimony of Allen Wilen, Chief Restructuring
               Officer: The buyer is purchasing tail insurance coverage to cover the debtor
               parties and continuing resident [sic], subject to splitting the costs with the
               debtors 50/50 with the debtors’ obligation cap at $2 million dollars.
               Transcript at 33:21 – 33:24.

Excerpts of the Transcript are attached hereto as Exhibit A and incorporated herein.

       5.      The foregoing representations are based on a requirement in Section 8.6 of the APA

that provides as follows:

               Tail Coverage. OpCo Buyer shall have obtained the Tail Coverage. For
               purposes of this Agreement, “Tail Coverage” means the reporting
               endorsement to insure against professional liabilities of the Debtor Parties
               and the Hospital residents and fellows as of the Closing Date, including any
               excess and umbrella coverage, in amounts and coverage satisfactory to
               OpCo Buyer in its sole discretion. Sellers shall be responsible to pay one
               half of the cost of the Tail Coverage, up to a cap on Sellers’ contribution of
               Two Million Dollars (“Sellers’ Tail Coverage Expense”).

APA, § 8.6 (underlining added).



                                                 4
             Case 19-11466-KG         Doc 1096       Filed 12/05/19     Page 5 of 12



       6.      Nothing in the statements made to the Court at the Sale Hearing sought to qualify

the tail insurance coverage to be provided to cover only personnel continuing in the employ of

OpCo Buyer. Nothing in the APA requiring Tail Coverage limits it to personnel of the Debtor

Parties that remain in the employ of OpCo Buyer. The APA clearly and unambiguously states that

“Tail Coverage means the reporting endorsement to insure against professional liabilities of the

Debtor Parties … as of the Closing Date.” “Professional liabilities of the Debtor Parties as of the

Closing Date” necessarily includes the obligations of the Debtor Parties to provide the Tail

Coverage Benefit to their former residents, fellows and other medical staff. Those obligations

have not gone away.

       7.      The Sale Order provides in pertinent part:

               3.     The Agreement, each document, instrument, and agreement
               contemplated thereby, and all of the terms and conditions thereof, is hereby
               approved.

               4.     Pursuant to sections 105(a), 363(b) and 365 of the Bankruptcy Code,
               the Debtors are authorized and directed to take all actions necessary to
               consummate the Sale pursuant to and in accordance with the terms and
               conditions of the Agreement.

               28.     The Agreement as well as other agreements related thereto, may be
               modified, amended, or supplemented by the Debtors (in consultation with
               the Committee) and the Purchaser without further order of the Court,
               provided that any such modification, amendment, or supplement either is
               (a) not material or (b) no less favorable to the STC Entities than the existing
               applicable provisions.

               33.     This Court shall retain jurisdiction (a) to enforce and implement the
               terms and provisions of the Agreement …(c) to resolve any disputes arising
               under or related to the Agreement, except as otherwise provided therein,
               and (d) to interpret, implement and enforce the provisions of this Order….

       8.      As of the filing of the Motion, the Debtors have not sought an order amending or

modifying the APA to limit the Tail Coverage required under the APA.




                                                 5
               Case 19-11466-KG        Doc 1096      Filed 12/05/19     Page 6 of 12



         9.     Despite the clear and unambiguous language of the APA and the unqualified

representations to the Court at the Sale Hearing, upon information and belief, the parties to the

APA do not intend to follow the Tail Coverage requirement, but rather seek to limit Tail Coverage

to those personnel that remain in the employ of OpCo Buyer after the sale.

                                         Relief Requested

         10.    By and through this Motion, the Former Physician Group seeks (i) entry of an order

enforcing the Sale Order by compelling the Debtor Parties and OpCo Buyer to comply with the

terms of the APA regarding Tail Coverage; or, in the alternative, (ii) reconsideration of the Sale

Order.

                            Enforcement of the Sale Order and APA

         11.    Bankruptcy courts have jurisdiction to interpret and enforce their own orders.

Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009). Here, the Sale Order specifically

provides: “This Court shall retain jurisdiction (a) to enforce and implement the terms and

provisions of the Agreement …(c) to resolve any disputes arising under or related to the

Agreement, except as otherwise provided therein, and (d) to interpret, implement and enforce the

provisions of this Order….” Sale Order, ¶ 33.

         12.    The Court should enforce and implement the terms of the APA to require the Debtor

Parties and OpCo Buyer to provide the Tail Coverage required under the APA. Under the APA,

“Tail Coverage means the reporting endorsement to insure against professional liabilities of the

Debtor Parties … as of the Closing Date.” APA, § 8.6. “Professional liabilities of the Debtor

Parties as of the Closing Date” necessarily includes the obligations of the Debtor Parties to provide

the Tail Coverage Benefit to their former residents, fellows and other medical staff, including the

Former Physician Group. Those obligations have not gone away.



                                                 6
             Case 19-11466-KG         Doc 1096       Filed 12/05/19    Page 7 of 12



       13.     The Tail Coverage requirement is clear and unambiguous.                Notably, the

representations to the Court regarding the Tail Coverage were unqualified. If the Debtor Parties

and OpCo Buyer intended to limit the Tail Coverage to personnel of the Debtor Parties that remain

in the employ of OpCo Buyer, they knew how to draft such language and chose not to do so.

       14.     The Court should not allow the parties to the APA to weaken the Tail Coverage

requirement, as weakening the coverage required would be both a material modification of the

APA and less favorable to the Debtor Parties, either one of which requires further Court order

under the provisions of the Sale Order. See Sale Order, ¶ 28 (written in disjunctive).

       15.     The Tail Coverage provision was a material term of the APA and a significant

reason for the Court approving the APA and the sale generally. It should be enforced.

                               Reconsideration of the Sale Order

       16.     In the event that the Court determines not to enforce the Sale Order and the APA

(or disagrees with the Former Physician Group as what the Tail Coverage requirement in the APA

means), the Former Physician Group respectfully requests that the Court reconsider the entry of

the Sale Order and condition approval of the same on the provision of the Tail Coverage Benefit

for former residents, fellows and other physicians of the Debtor Parties.

       17.     Rule 60(b) of the Federal Rules of Civil Procedure (the “Federal Rules”), which

is made applicable to these bankruptcy cases by Rule 9024 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), provides, in relevant part:

               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect;

               (2) newly discovered evidence that, with reasonable diligence,
               could not have been discovered in time to move for a new trial
               under Rule 59(b);

                                                 7
               Case 19-11466-KG         Doc 1096        Filed 12/05/19   Page 8 of 12



                (3) fraud (whether previously called intrinsic or extrinsic),
                misrepresentation, or misconduct by an opposing party;

                (4) the judgment is void;

                (5) the judgment has been satisfied, released, or discharged; it is
                based on an earlier judgment that has been reversed or vacated; or
                applying it prospectively is no longer equitable; or

                (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

         18.    Here, the Former Physician Group seeks this Court’s reconsideration of the Sale

Order on the grounds of mistake, surprise, newly discovered evidence, misrepresentation and/or

another reason that justifies relief.

         19.    As noted above, the representations to the Court regarding the Tail Coverage were

unqualified. The Court relied upon these representations in approving the Sale Order. If the

Debtor Parties and OpCo Buyer intended to limit the Tail Coverage to personnel of the Debtor

Parties that remain in the employ of OpCo Buyer, they should have informed the Court at the Sale

Hearing. The Debtors’ failure to qualify the representations to the Court regarding the Tail

Coverage were either a mistake or a misrepresentation (regardless of whether inadvertent), either

of which is grounds for reconsideration given the importance of the Tail Coverage issue in these

cases.

         20.    Further, the Debtor Parties’ failure to notify their former physicians of any intent

to limit tail coverage to personnel that remain in the employ of OpCo Buyer (including failing to

notify them as of this filing), is sufficient grounds to justify relief. This conduct appears to have

been intentionally designed to prevent affected parties from having any fair opportunity to voice

valid objections to the proposed sale, resulting in surprise to the affected parties and an inability

to have made timely objections. This lack of candor is grounds for reconsideration. Indeed, had


                                                    8
              Case 19-11466-KG         Doc 1096       Filed 12/05/19     Page 9 of 12



this been known at the Sale Hearing, counsel representing Educational Commission for Foreign

Graduates (Mr. Alberto) and counsel for ACGME (Mr. Miller) would have likely raised

objections.

       21.     A motion for reconsideration under Federal Rule 60(b) “may not be used to raise

arguments or present evidence for the first time when they could reasonably have been raised

earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).

However, “Rule 60(b)(2) expressly provides that a court may relieve a party from a final judgment,

order, or proceeding based on ‘newly discovered evidence,’ but such ‘newly discovered evidence’

must be evidence ‘that, with reasonable diligence, could not have been discovered in time to move

for a new trial under Rule 59(b).’” Robles-Garcia v. United States, No. C-13-4031-MWB, 2014

WL 941700, at *2 (N.D. Iowa Mar. 11, 2014) (citing Fed. R. Civ. P. 60(b); Nelson v. American

Home Assur. Co., 702 F.3d 1038, 1043 (8th Cir. 2012)).

       22.     Here, the Court may also consider the recently discovered intent of the Debtor

Parties and OpCo Buyer to limit Tail Coverage to personnel continuing in the employ of OpCo

Buyer as newly discovered evidence constituting grounds for reconsideration. This “intent” was

intentionally withheld and only came to light when concerned physicians at the Debtor Parties

reached out to their former colleagues to give them the bad news. Had this “intent” been known

prior to the Sale Hearing, the affected parties would have acted sooner and raised timely objections.

                                      Other Considerations

       23.     In considering the relief sought herein, the Former Physician Group notes that the

Court accepted an amicus brief by the American Medical Association, the Pennsylvania Medical

Society, and the Philadelphia County Medical Society (collectively, the “Amici Curiae”), which

brief is at Docket No. 729 (the “Amicus Brief”). While the Amicus Brief was filed in support of



                                                  9
             Case 19-11466-KG         Doc 1096        Filed 12/05/19   Page 10 of 12



the Hahnemann physicians who were being denied tail coverage, the arguments apply with equal

force to the Former Physician Group. The Amicus Brief is attached hereto as Exhibit B and

incorporated herein.

       24.      As noted in the Amicus Brief, if tail coverage is not provided to the Former

Physician Group as part of the sale of the assets of St. Christopher’s Healthcare, LLC and some of

its affiliates, then the Former Physician Group will be unduly and negatively impacted:

             a. If the Debtors are not required to provide the Former Physician Group with tail
                coverage, the physicians would be forced to pursue costly tail coverage in the
                Pennsylvania insurance market. This would be unfair to the Former Physician
                Group members who provided care to the Debtors’ patients and an undue burden
                on the Former Physician Group members because they had contractually
                negotiated for tail coverage as part of their employment agreements in order to
                prevent such a situation. See also 40 P.S. §1303.742. The physicians provided
                medical care to the Debtors’ patients and it is the Debtors who should bear the cost
                of tail coverage as agreed to in the employment agreements. In any event, it is
                generally extremely difficult for a physician to obtain affordable tail coverage from
                a different insurer because the different insurer never had an opportunity to impact
                the risk that it is being asked to cover.

             b. Typical calculation for cost of tail coverage is 200% - 350% of the cost of an annual
                policy for the basic insurance coverage layer. See The Courtroom: Legal Spotlight
                (2017, May 30). What Do You Need to Know About Malpractice Tail Coverage?
                [Blog post]. Retrieved from URL https://www.midlevelu.com/blog/what-do-you-
                need-know-about-malpractice-tailcoverage. In 2012, The Doctors Company
                insurer’s calculation was 2.3 x the annual cost of the basic insurance coverage. See
                Brad O’Brien (2012, April 23). The Cost of Tail (The Doctors Company) [Blog
                post]. Retrieved from URL http://www.doctorsagency.com/blog/entryid/1137/-
                the-cost-of-tail-the-doctors-company-). For example, a Pennsylvania general
                surgeon may have a basic insurance coverage MPL policy that costs $47,000. The
                cost of the tail coverage at 2.3x is equal to $108,100. At 350%, tail coverage would
                cost $164,500. Again, this is what the cost could be to the surgeon who had
                planned, and expected due to contractual obligations, that the employer would be
                covering such cost.

             c. If a physician could obtain and pay for the tail coverage, the cost could be passed
                on to the patients/consumers. This would be counter to the goals of the MCARE
                Act.

             d. Should a physician be unable to obtain tail coverage, for whatever reason, the
                physician’s personal assets would be at risk. No basic insurance coverage would
                exist, and without a tail, there is also no excess layer of coverage available from

                                                 10
             Case 19-11466-KG         Doc 1096        Filed 12/05/19    Page 11 of 12



                MCARE. Gingerlowski v. Commonwealth, 961 A.2d 237, 243 (Pa. Commw.
                2008) (“the purchase of tail coverage or its substantial equivalent” is a prerequisite
                to excess coverage). There also would be no section 715 coverage. Id.

             e. If any of the physicians were unable to obtain tail coverage, they would be at risk
                of discipline before their Pennsylvania state board due to lack of insurance
                coverage. 40 P.S. § 1303.711(c). The physician’s medical license will be
                suspended or revoked by the relevant Pennsylvania state licensing board if the
                physician fails to comply with this provision. See id. Thus, the physicians may be
                prevented from providing medical care at a time when Pennsylvania is
                experiencing a shortage of physicians. According to the Association of American
                Medical Colleges, the United States immediately needs an additional 95,900
                doctors to start to address the shortage of physicians. There will be a shortage of
                up to 122,000 physicians nationally by 2032.

             f. If the Debtors are not required to provide the Former Physician Group with tail
                coverage, there will be risk that no funds are available to pay the claims of
                plaintiffs/patients for care rendered prior to the cancellation or termination of the
                insurance coverage.

       25.      Under Pennsylvania’s Wage Payment and Collection Law, 43 P.S. § 260.1, et seq.,

the Tail Coverage Benefit owed to the Former Physician Group falls within the definition of

“fringe benefits or wage supplements” and is thus considered “wages” under the statute. See 43

P.S. § 260.2a. Absent the provision of the Tail Coverage Benefit by the Debtors, the Former

Physician Group members are being deprived of valuable bargained for benefits earned while

caring for patients seen during their employment with the Debtors. The Former Physician Group

members should not be exposed to personal liabilities relating to patients seen during their

employment with the Debtors. Similarly, they should not be saddled with the obligation to

purchase their own tail coverage, as that is depriving them of their wages and eating into their

potential future earnings.

       26.      All of the foregoing can be avoided if the Court enforces the Sale Order by

compelling the Debtor Parties and OpCo Buyer to comply with the terms of the APA regarding

Tail Coverage or reconsiders approval of the Sale Order and conditions it on the provision of the

Tail Coverage Benefit for former residents, fellows and other physicians of the Debtor Parties.

                                                 11
             Case 19-11466-KG         Doc 1096        Filed 12/05/19    Page 12 of 12



                                               Notice

       27.     Notice of this Motion will be given to (a) counsel to the Debtors; (b) the Office of

the United States Trustee; (c) counsel to the creditors’ committee; and (d) all creditors that have

requested notice under Fed. R. Bankr. P. 2002.

       WHEREFORE, the Former Physician Group respectfully requests that the Court grant the

relief requested herein and such other and further relief as is just and proper.

Dated: December 5, 2019

                                               /s/ David W. Carickhoff
                                               David W. Carickhoff (DE 3715)
                                               ARCHER & GREINER, P.C.
                                               300 Delaware Ave., Suite 1100
                                               Wilmington, DE 19801
                                               Telephone: 302-777-4350
                                               Facsimile: 302-777-4352
                                               Email: dcarickhoff@archerlaw.com

                                               Attorneys for the Former Physician Group




                                                 12
